EXHIBIT 10.3


FIRST AMENDMENT TO


IONICS, INCORPORATED


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

        Ionics, Incorporated, having reserved in Section 6.1 the power to amend
the Ionics, Incorporated Supplemental Executive Retirement Plan (the “Plan”)
from time to time, hereby amends the Plan as follows, effective April 1, 2003:

    1.        Definitions. The following definitions are added to the Plan, and
the other definitions renumbered as appropriate:

          2.2 “Actuarial Equivalent” means a benefit as of a given date that has
a value equivalent to the Account or to the Special Benefit for Long-Serving
Participants, as the case may be, as calculated by the Actuary based on
mortality and interest rate assumptions as determined by the Actuary.


          2.5 “Average Final Compensation” means, in the case of a Long-Serving
Participant, the sum of his (i) average annual base salary during the five (not
necessarily consecutive) years with respect to which such salary was highest
during the ten years ending on the date of his Employment Termination and (ii)
average annual bonus during the five (not necessarily consecutive) years with
respect to which the amount of such bonus earned was highest during the ten
years ending on the date of his Employment Termination.


          2.19 “Long-Serving Participant” means an Executive who was employed on
a full-time basis by the Company on or after April 1, 2003 and who has attained
age 60 as of his Employment Termination and whose age at such time plus his
Years of Service total ninety (90) or more.


          2.25 “Special Benefit for Long-Serving Participants” means, in the
case of a Long-Serving Participant, a ten year certain and life annuity benefit
equal in annual amount to the excess as of the date of his Employment
Termination of (a) his Average Final Compensation multiplied by his Years of
Service, all multiplied by 1.2% over (b) the actuarial equivalent of his benefit
as of such date as calculated for purposes of the Pension Plan expressed as a
single life annuity.


          2.29 “Years of Service” means a calendar year in which the Executive
was credited with at least 1,000 Hours of Service under the Pension Plan.


    2.        Additional Annuity Benefit. Former section 2.3 of the Plan shall
be restated to read as follows:

          2.3 “Additional Annuity Benefit” means the excess, as of the end of a
Plan Year, of (a) a Participant’s projected annuity benefit at his Normal
Retirement Date, calculated under the normal retirement benefit formula in the
Pension Plan but taking into account his Compensation without reference to the
Tax-Qualified Limits, over (b) his projected annuity benefit at his Normal
Retirement Date as calculated for purposes of the Pension Plan; provided,
however, that in no case shall any amount be taken into account in calculating
the Additional Annuity Benefit with respect to any Plan Year that the
Participant is not a participant in the Pension Plan; and further provided that
if the Pension Plan is amended after the date hereof to “update” again the Base
Monthly Salary (as defined in the Pension Plan) which is employed to calculate
such annuity benefit, the Board may in its discretion specify that such
amendment is to be disregarded for purposes of calculating the Additional
Annuity Benefit, is to be modified as the Board may specify, or is to be
implemented in accordance with an effective date or a schedule specified by the
Board for purposes of this Plan.


    3.        Section 3.3 is restated to read in its entirety as follows:

          3.3 Benefit at Termination of Employment. A Benefit shall be payable
to a Participant by reason of his Employment Termination in the amount credited
to the vested portion of his Account at the time of payment; provided, however,
that a Long-Serving Participant shall be entitled instead to the Special Benefit
for Long-Serving Participants. A Participant’s Account shall vest to the extent
his benefit under the Pension Plan is vested. In the case of payments under
Sections 3.3(a), (b), (c) or (d) below, the balance of his Account shall be
credited with interest at the short-term “applicable federal rate” under Section
1274(d) of the Code from the last day of the Plan Year for which he last accrues
Benefit Service under the Plan until such Account has been completely paid.
Subject to Sections 3.4 and 3.5, a Participant’s Benefit shall be paid in one of
the following forms, according to the Participant’s written election; provided,
however, that form (e) shall be available only to Participants entitled to a
Special Benefit for Long-Serving Participants:


    (a)        a single sum paid within 90 days after the end of the Plan Year
following the Participant’s Employment Termination;


    (b)        a series of two substantially equal annual installments beginning
within 90 days after the date of the Participant’s Employment Termination;


    (c)        a series of five substantially equal annual installments
beginning within 90 days after the date of the Participant’s Employment
Termination;


    (d)        a series of ten substantially equal annual installments beginning
within 90 days after the date of the Participant’s Employment Termination; or


    (e)        a ten year certain and life annuity benefit payable monthly and
commencing within 90 days after the date of the Participant’s Employment
Termination.


  A Participant’s election pursuant to this Section 3.3 must be delivered to the
Committee in such time and manner as the Committee requires. If a Participant
fails to deliver an election before his Employment Termination occurs, his
Benefit shall be paid in a single sum no later than 90 days after the end of the
Plan Year following his Employment Termination.


  In the case of a person entitled to the Special Benefit for Long-Serving
Participants, benefits paid in forms (a), (b), (c) or (d) shall be the Actuarial
Equivalent of the Special Benefit for Long-Serving Participants determined as if
paid as a single life annuity. A series of installments shall be considered
substantially equal if the amount distributed in each Plan Year equals (a) the
balance of the Participant’s Account (or the Actuarial Equivalent of the Special
Benefit for Long-Serving Participants) as of the last day of the Plan Year most
recently ended before the date of payment, divided by (b) the number of
installments remaining to be paid. Payments made after the initial installment
shall be made on or about the anniversary date of the initial installment.


    4.        The second sentence of Section 3.4 is restated to read as follows:

  The amount of the death benefit shall be equal to the balance of the deceased
Participant’s Account as of the date of his death, except (a) in the case of a
Participant who dies before his Employment Termination has occurred but would
have been a Long-Serving Participant had he retired on the day before his death,
in which case the death benefit (if larger) shall instead be the Actuarial
Equivalent of ten years of payments of the Special Benefit for Long-Serving
Participants, calculated as if the Participant had retired the day before his
death, and (b) in the case of a Long-Serving Participant whose Employment
Termination had occurred before his death and who either (i) had elected payment
pursuant to Section 3.3(e) or (ii) had elected receipt of the Special Benefit
for Long-Serving Participants in one of forms (a), (b), (c) or (d) (in which
latter case the benefit remaining unpaid shall be treated as if it were the
balance of the deceased Participant’s Account).


5.     Section 6.1 is restated to read as follows:

          6.1 Amendment. The Company shall have the right, at any time and from
time to time, to modify or amend the Plan by an instrument in writing, executed
by a duly authorized officer of the Company and delivered to the Committee;
provided, however, that no amendment shall reduce the balance of a Participant’s
Account, or the Special Benefit for a Long-Serving Participant, without his
written consent.


    6.        Except as hereinabove amended, the provisions of the Plan shall
remain in full force and effect.

        IN WITNESS WHEREOF, Ionics, Incorporated has caused this First Amendment
to the Plan to be executed and its seal to be affixed hereto, effective as of
the first day of April, 2003.

  IONICS, INCORPORATED

By:      /S/Douglas R. Brown
Name:  Douglas R. Brown
Title:    President                

[SEAL]